Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,971,076. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of each corresponds.
Detailed analysis for claim 1 is provided below.
Claim 1 of Application
Patent ‘076
Comparison
A display device comprising:
Claim 1: A display device comprising:
Identical.
a pixel circuit on a substrate;
Claim 1: a pixel circuit on a substrate;
Identical.
a data line configured to transmit a data signal for the pixel circuit on the substrate;
Claim 1: a data line on the substrate, the data line being configured to transmit a data signal for the pixel circuit;
Correspond.
and a monitoring circuit,
Claim 1: a monitoring line on the substrate, the monitoring 

wherein the pixel circuit comprises:
Claim 6: wherein the pixel circuit includes: 
Correspond.
a driving transistor configured to control an amount of electric 10current supplied to a light-emitting element; 
Claim 6: a driving transistor configured to control amount of electric current to a light-emitting element; 
Correspond.
a first switching transistor disposed between the light-emitting element and the driving transistor, the first switching transistor switching between supplying and not supplying the light-emitting element with electric current from the driving transistor, and
Claim 6: a first switching transistor disposed between the light emitting element and the driving transistor, the first switching transistor being configured to switch between supplying and not supplying the light emitting element with electric current from the driving transistor; and 
Correspond.
wherein the monitoring circuit monitors a signal at a monitoring point located between the driving transistor 




As analyzed above, the claimed features are not identical however the subject matter of each corresponds to each other.  Therefore, it would have been obvious to modify claims 1 and 6 of patent ‘076 as claim 1 of the application due to equivalent subject matter.  Similarly claims 2-5 are rejected by claims 1-11 of patent ‘076.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaji (US 2012/0299978).
As for claim 1, Chaji teaches a display device (display system 50; fig. 1; [0032]) comprising: 
a pixel circuit (pixel 10; [0033-0034]) on a substrate (pixels in display panel 20 are inherently deposited over a circuit substrate); 
5a data line (e.g. 22i; [0036]) configured to transmit a data signal (carries programming voltage or current) for the pixel circuit (e.g. top left pixel) on the substrate; and 
a monitoring circuit (monitoring system 12; [0039]), 
wherein the pixel circuit (pixel 270; fig. 7A; [0103]) comprises: 

a first switching transistor (emission transistor 286) disposed between the light-emitting element and the driving transistor (in between as shown), the first switching transistor switching between supplying and not supplying the light-emitting element with electric current from the driving transistor (supply current when turned on by active EM signal), and 
15wherein the monitoring circuit (monitoring system 12) monitors a signal (when transistor 282 is turned on by active SEL signal) at a monitoring point located between the driving transistor and the first switching transistor in the pixel circuit (see node between driving transistor 284 and emission transistor 286).
As for claim 2, Chaji teaches 
a 20monitoring line (monitor line 278; fig. 7A; [0103]) on the substrate, wherein the monitoring circuit monitors the signal at the monitoring point via the monitoring line (monitor line connects to the node on one end and to monitoring system 12 on the other end).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaji.
As for claim 3, Chaji does not teach a monitoring pad to connect the monitoring line and the monitoring circuit on the substrate; and a data pad to supply the data signal to the data line on the 
On the other hand, it is natural that there would be monitoring pad and data pad at the data driver 4 (fig. 1) as a way to connect between the pixel array and the data driver, which is usually a separate integrated circuit.  Also, the monitoring line would not overlap the data pad since the monitoring line/pad combination and the data line/pad combination are not supposed to be connected.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein the pixel circuit includes a monitoring transistor disposed between the monitoring line and the monitoring point, and 5wherein the monitoring transistor is controlled to be ON to supply a monitoring signal from the monitoring point to the monitoring line in a period different from a period in which the data signal is supplied to a gate of the driving transistor via the data line, of claim 4 (see S2 and S3 in fig. 7 and 8).  Claim 5 depends from claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628